     Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 1 of 13 PageID# 2




                      IN THE UNITED STATES DISTRICT COURT FOR THE :
                                 EASTERN DISTRICT OF VIRGINIA                   ; , NOV - 7 2018
                                         Alexandria Division                      /, -I .
                                                                                                 ■ t aW.
                                                                                               - —COURT ^
                                                                                  A.:.A^.x-:;u!.^V^IRGIN1A j
  UNITED STATES OF AMERICA


                 V.                                    No. 1:18-MJ- ^33
 LUIS BONILLA-HERNANDEZ and                            UNDER SEAL
 ELIAZAR DURAN MOTA,a/k/a
 "JONATHAN"
  Defendants.



   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

         I, Laura R. Calvillo, Special Agent of the Federal Bureau of Investigation (FBI),

  Washington, D.C., Field Office, Northern Virginia Resident Agency, being duly sworn, depose

 and state the following:


       1.       1 am a Special Agent with the Federal Bureau of Investigation and have been since

March of2016. I am currently assigned to the Washington Field Office, Northern Virginia Resident

Agency. Prior to joining the FBI, I was a Special Agent for the U.S. Army Criminal Investigation

Division, and assigned to investigate violations of federal law to include violations involving child

pornography and the sexual exploitation of children.        Currently, as an FBI Special Agent, I

investigate federal violations concerning kidnapping, child pornography, the sexual exploitation of

children, human trafficking, and related offenses. I have gained experience through training and

work related to conducting these types of investigations.

       2.        As a federal agent, I am authorized to investigate violations of laws of the United

States and as a law enforcement officer I am authorized to execute warrants issued under the


authority ofthe United States.

       3.        I have participated in the execution ofsearch warrants and have sworn to affidavits
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 2 of 13 PageID# 3
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 3 of 13 PageID# 4
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 4 of 13 PageID# 5
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 5 of 13 PageID# 6
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 6 of 13 PageID# 7
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 7 of 13 PageID# 8
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 8 of 13 PageID# 9
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 9 of 13 PageID# 10
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 10 of 13 PageID# 11
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 11 of 13 PageID# 12
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 12 of 13 PageID# 13
Case 1:19-cr-00027-TSE Document 2 Filed 11/07/18 Page 13 of 13 PageID# 14
